Citation Nr: 1207808	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-46 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for left median mononeuropathy (claimed as left ulnar nerve neuropathy and carpal tunnel).

3. Whether new and material evidence has been received to reopen a service connection claim for degenerative joint disease of the left shoulder (claimed as left shoulder injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.
In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is associated with the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for PTSD more broadly to include entitlement to service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran pertinent to his claims for service connection for an acquired psychiatric disability, to include PTSD; service connection for left median mononeuropathy; and determination of whether new and material evidence has been received to reopen a service connection claim for degenerative joint disease of the left shoulder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Regrettably, this case must be remanded again for a the issuance of a Statement of the Case for the claims for service connection for left median mononeuropathy and whether new and material evidence has been received to reopen a service connection claim for degenerative joint disease of the left shoulder, and for a VA examination for claim for service connection for an acquired psychiatric disability, to include PTSD.

In a November 2011 rating decision, the RO, in part, denied service connection for left median mononeuropathy and determined that the Veteran had not submitted new and material evidence to reopen a claim for service connection for degenerative joint disease of the left shoulder.  The Veteran was informed of the RO's decision the same month.  In December 2011, VA received the Veteran's disagreement with the RO's denial of service connection for left median neuropathy and the determination that new and material evidence was not received to reopen a claim for service connection for degenerative joint disease of the left shoulder.  See VA Form 21-4138, Statement in Support of Claim, received by VA in December 2011. 

The Board observes that the filing of a Notice of Disagreement places a claim in appellate status.  Therefore, a Statement of the Case regarding the issue of entitlement to service connection for left median neuropathy and whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease of the left shoulder must be issued to the Veteran pursuant to 38 C.F.R. § 19.26 (2011).  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Additionally, the RO/AMC must develop evidence pertinent to the claim for service connection for an acquired psychiatric disability, to include PTSD, by affording him a VA mental disorders examination.  

The Veteran contends that he has PTSD as a result of claimed stressful events while he was stationed at the Corpus Christi Naval Air Station in Corpus Christi, Texas. 

The Veteran indicated that the first stressful event occurred while serving as an aircraft mechanic with Training Squadron 31 (VT-31) when he was reportedly trapped in an aircraft hangar and "almost killed" during Hurricane Celia in August 1970.  See August 2007 VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD); see also January 2008 statement submitted by Veteran, and November 2011 Travel Board hearing transcript, p. 4.  He reported that the doors to the hangar blew open during the hurricane and while trying to close the doors, he claimed he was being "blown around like a flag."  See January 2008 statement submitted by Veteran.  He also testified that he and the other men trapped in the hangar could not open a door to free a commander trapped in his office, so they broke a window, which caused a man to blow off of a catwalk and break his leg. See DRO hearing transcript, p. 4; Travel Board hearing transcript, p. 8.  

The Veteran claimed that the second stressful event occurred within two weeks of the hurricane when he was involved in a fight at the non-commissioned officers' (NCO) club.  He reported that the fight was motivated by racial tension on the base at Corpus Christi.  See January 2008 statement submitted by Veteran.  He related that the responding military policemen "came and came against the blacks."  One military policeman, a Lieutenant, reportedly held a gun to the Veteran's head and threatened to kill the Veteran.  See August 2007 VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD).

The Veteran was diagnosed with chronic PTSD and a depressive disorder, not otherwise specified, after he underwent a VA PTSD assessment in September 2006.  However, a July 2010 psychiatric evaluation, conducted for Social Security disability determination purposes, documented diagnoses of a depressive disorder, not otherwise specified, and an anxiety disorder, not otherwise specified.  Pursuant to Clemons, a decision issued by the United States Court of Appeals for Veterans Claims, the Board has recharacterized the issue on appeal to include current diagnoses other than PTSD. See Clemons, 23 Vet. App. at 1.  

In the Veteran's January 2008 statement, he indicated that he was treated at the Vet Center around 2004 for PTSD, and requested that the RO obtain copies of his Vet Center records before adjudicating his service connection claim.  In correspondence sent to the Veteran in March 2008, the RO requested the address of the Vet Center where he sought treatment.  The Veteran did not respond to the RO's request.

In June 2008, the RO determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and was insufficient to allow for meaningful research of the Marine Corps or National Archives and Records Administration (NARA) records. 

In a July 2008 Notice of Disagreement (NOD), the Veteran asserted that the RO did not obtain evidence from his unit concerning his stressors.

In August 2008, the Veteran submitted an internet article describing Hurricane Celia, which formed on July 31, 1970 and dissipated on August 5, 1970, and reached its peak as it made landfall near Corpus Christi, Texas.  The Veteran highlighted a section of the article which reported that the hurricane produced the worst damage in Corpus Christi.  Additionally, in November 2011, the Veteran submitted a statement from an unidentified Navy Medical Officer which described the impacts of Hurricane Celia at the Corpus Christi Naval Air Station. Other independent sources verify that Hurricane Celia caused extensive damage to the Corpus Christi, Texas area including the Naval Air Station when it hit in August 1970.  Therefore, the Board finds the Veteran's statements and testimony regarding his experience at the Corpus Christi Naval Air Station during Hurricane Celia in August 1970 to be credible.

During the appellate period, the RO has not afforded the Veteran VA mental disorders or PTSD examinations.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Thus, prior to any further appellate consideration of the underlying claim for service connection for an acquired psychiatric disability, to include PTSD, VA should schedule the Veteran for an examination to determine the etiological relationship, if any, between any currently diagnosed psychiatric disability and his service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must issue a statement of the case on the issues of entitlement to service connection for left median mononeuropathy and whether new and material evidence has been received to reopen a service connection claim for degenerative joint disease of the left shoulder.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

2.  The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for an acquired psychiatric disorder, to include PTSD, that is not evidenced by the current record, specifically any VA treatment records from October 2010 to the present and any Vet Center counseling records.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folder.

3.  Contemporaneously with its effort above, the RO/AMC will also afford the Veteran an opportunity to provide any further information relative to corroboration of his claimed stressors.  The Veteran is presently advised, and must be readvised by the RO/AMC that if he desires to present further information, he must provide the specific information such that appropriate research may be conducted by a non-VA Government facility to verify the claimed stressors, including but not limited to the dates of such incident within a 30- day time frame; locations of such incidents, names, ranks and military organizations (units) of other witnesses, the names, ranks and military organizations (units) and any other relevant information which the Veteran may be aware of to conduct effective research.

4.  After receipt of such information and given the Board's finding that the Veteran's statements and testimony regarding his experiences at the Corpus Christi Naval Air Station during Hurricane Celia are credible, the RO/AMC will determine if appropriate research must be conducted into the question of whether there is any further information which may be obtained to substantiate any claimed stressors.

5.  The RO/AMC must schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  The following considerations will govern the examination:
   
(a) If any of the claimed stressors of record are substantiated, the examiner must be informed of such substantiated stressors.
   
(b) The claims folder must be provided to and reviewed by the examiner in conjunction with his/her examination.  The examiner must indicate that a review of the claims folder was made, and must also respond to all inquiries below.
   
(c) The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  If there are different psychiatric disorders, attempt to reconcile the diagnoses.  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified. All necessary special studies or tests including psychological testing are to be accomplished.
   
(d) The examiner must review the evidence of record with attention to the service and post-service treatment records and provide the following opinion:
   
Does the Veteran currently have an acquired psychiatric disorder, apart from any personality disorder, that had its clinical onset during his military service or within the initial post-service year?

(e)  The examiner should also comment on the following:

i.  The September 2006 VA PTSD consultation note, which documented a diagnosis of PTSD; and

ii.  The July 2010 Social Security psychiatric evaluation report, which included diagnoses of a depressive disorder and an anxiety disorder.

(f) The examiner must also address whether the Veteran meets the requirements for a diagnosis of PTSD due to a specific stressor or event during his active service.  If so, the examiner must specify the stressor underlying the diagnosis of PTSD.
  
A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  Thereafter, and after undertaking any additional development deemed necessary, including further efforts to verify any of the stressors determined to be productive of PTSD, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


